Citation Nr: 1509114	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-17 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962.  These matters come properly before the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


REMAND

The record contains a June 2013 authorization from the Veteran indicating he received treatment at the John J. Pershing VA Medical Center (VAMC), located in Poplar Bluff, Missouri, and at the John Cochran Division of the St. Louis VAMC for his diagnosed posttraumatic stress disorder and bilateral hearing loss.  This authorization indicates the Veteran underwent a hearing loss examination and has been receiving ongoing psychological treatment.  A review of the file shows the Veteran has also received treatment at the following Community Based Outpatient Centers: Cape Girardeau, Missouri; West Plains, Missouri; and Paragould, Arkansas.  As the file only contains VA treatment records through September 2012, and the records the Veteran identified in his June 2013 authorization may have a bearing on his claims for increased ratings, the Board finds a remand is required to obtain all outstanding VA treatment records prior to adjudicating his claim.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

The RO must specifically request VA treatment records from: (a) the John J. Pershing VAMC; (b) the John Cochran Division of the St. Louis VAMC; (c) the Cape Girardeau, Missouri Community Based Outpatient Center (CBOC); (d) the West Plains, Missouri CBOC; and (e) the Paragould, Arkansas CBOC.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims on appeal, to include whether the Veteran's service-connected hearing loss warrants a rating under 38 C.F.R. § 4.86 for an exceptional pattern of hearing impairment.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

